Fourth Court of Appeals
                                San Antonio, Texas
                                      April 16, 2020

                                   No. 04-20-00088-CV

                             Susana LEANO and Jose Leano,
                                      Appellants

                                             v.

                CHUBB LLOYDS INSURANCE COMPANY OF TEXAS,
                                 Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-18729
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER

        The Appellants’ Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended until April 29, 2020.

      It is so ORDERED on April 16, 2020.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   MICHAEL A. CRUZ
                   CLERK OF COURT